ATTORNEY GRIEVANCE COMMISSION                                IN THE
OF MARYLAND                                                  COURT OF APPEALS
                                                             OF MARYLAND
       Petitioner
                                                        Misc. Docket AG
v.                                                   * No. 74
                                                        September Term, 2015
JOSEPH WHEELER RASNIC

               Respondent

                    ***********************************************


                                            ORDER

       Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant

to Maryland Rule 16-772, it is this 16th day of         February             ,2016,

       ORDERED, by the Court of Appeals of Maryland, that Joseph Wheeler Rasnic,

Respondent, be, and he hereby is, disbarred by consent from the practice of law in the State of

Maryland, effective immediately, for professional misconduct in violation of Rules 1.15, 5.3 and

8.4 of the Maryland Lawyers' Rules of Professional Conduct; and it is further,

       ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall strike

the name of Joseph Wheeler Rasnic from the register of attorneys in this Court and shall certify

to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all courts

in this State that the name of Joseph Wheeler Rasnic has been so stricken.



                                                      /s/ Lynne A. Battaglia
                                                      Senior Judge